Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Status
         Claims 1-20 have been considered and are pending examination. 


Information Disclosure Statement
The information disclosure statement(s) (IDS(s)) submitted on 06/29/2020  was filed for Application Number 16915117.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


NOTE
It is noted that any citations to specific, pages, columns, lines, or figures in the
prior art references and any interpretation of the reference should not be considered to
be limiting in any way. A reference is relevant for all it contains and may be relied upon
for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1-3, 6-12,15-18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bergant (U.S. Patent Number 8,706,833) in view of Jacobs (U.S. Publication Number 2003/0023898).

Referring to claims 1, 11 and 17, taking claim 1 as exemplary, Bergant teaches “1. A data storage system, comprising: a memory that stores executable components; and a processor that executes the executable components stored in the memory, wherein the executable components comprise:” Bergant Figure 1 element 31, col 4 ln 36-67, col 5 ln 26-67, col 25 ln 15-30 discloses a processor in a storage server programmed to execute a plurality of software modules for data management, data replication and version control
Bergant Does not explicitly teach “a handshake component that establishes a connection with a target storage system to facilitate an initial transfer of a dataset from the data storage system to the target storage system; a dataset analysis component that, in response to the target storage system indicating via the connection that a first version of the dataset is present at the target storage system, compares the first version 
However, Jacobs teaches “a handshake component that establishes a connection with a target storage system to facilitate an initial transfer of a dataset from the data storage system to the target storage system;” Jacobs [0028]-[0032] discloses layers in Master server establishing communication with slave server to start update distributions “a dataset analysis component that, in response to the target storage system indicating via the connection that a first version of the dataset is present at the target storage system, compares the first version of the dataset to a second version of the dataset as stored on the data storage system;” Jacobs [0033] discloses that upon determining a slave data version number, it is then determined if the slave data version number is in sync (i.e. same) with the master’s current data version number “and an incremental transfer component that, in response to the dataset analysis component determining that the second version of the dataset is more recent than the first version of the dataset, transfers a differential between the first version of the dataset and the second version of the dataset to the target storage system,” Jacobs [0033], [0070] discloses that in response to layer determining that the slave data version number is out of sync (i.e. different) from the master’s current data version number, the master layer creates delta data to update the slave server and sends delta data to slave server where the master’s current data version number is more recent than the out of sync slave data version number “the differential comprising less than all of the second version of the dataset.” Jacobs [0009], [0022], claim 13 discloses that delta data is necessary data to update slave data version to the current state of data version in master server
Bergant and Jacobs are analogous art because they are from the same field of endeavor namely, memory management.
A person of ordinary skill in the art before the effective filing date of the claimed invention have recognized, and as taught by Jacobs, his technique of distributing updates improves performance by integrating two different distribution methods where one method favor consistency by performing an atomic distribution and the other method favors scalability where updates are processed at system’s own pace (Jacobs [0023], [0024]). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Jacobs’ technique of distributing updates in the system of Bergant to improve performance by integrating two different distribution methods where one method favor consistency by performing an atomic distribution and the other method favors scalability where updates are processed at system’s own pace
As per the non-exemplary claims 11 and 17, these claims have similar limitations and are rejected based on the reasons given above.

Referring to claim 2, the combination of Bergant and Jacobs teaches “2. The data storage system of claim 1, wherein the executable components further comprise: a Jacobs [0009] discloses a data version number corresponding to the current state of the data on the master server “wherein the dataset identifier comprises a dataset tree identifier and a revision identifier.” Bergant col 5 ln 26-41 discloses version database containing unique world wide signatures of the versions of data objects in the primary storage where the  world wide signatures include a server ID, a version set ID and a version number  
The same motivation that was utilized for combining Bergant and Jacobs as set forth in claim 1 is equally applicable to claim 2.

Referring to claim 3, the combination of Bergant and Jacobs teaches “3. The data storage system of claim 2, wherein the dataset identifier is a second dataset identifier comprising a second dataset tree identifier and a second revision identifier,” Bergant col 5 ln 26-41 discloses version database containing unique world wide signatures of the versions of data objects in the primary storage where the  world wide signatures include a server ID, a version set ID and a version number “and wherein the dataset analysis component receives a first dataset identifier associated with the first version of the dataset from the target storage system,” Jacobs [0033] discloses data replication service layer receives the slaves’ data version number the first dataset identifier comprising a first dataset tree identifier and a first revision identifier.” Bergant col 5 ln 26-33, 41-49, 60-64, col 7 ln 21-29 discloses version module determining if objects are the same or have a common base where a Version Set ID includes the file system ID and the file system name. Further, World-Wide session signature includes the name of the destination version of the data storage object being replicated and the name of the destination server.
The same motivation that was utilized for combining Bergant and Jacobs as set forth in claim 2 is equally applicable to claim 3.

Referring to claims 6, 15 and 20, taking claim 6 as exemplary, the combination of Bergant and Jacobs teaches “6. The data storage system of claim 1, wherein the dataset comprises a group of files, and wherein the executable components further comprise: a file management component that assigns respective global file identifiers to respective files of the group of files.” Bergant col 5 ln 41-49 discloses that for a file system, the Version Set ID includes the file system ID and the file system name.
As per the non-exemplary claims 15 and 20, these claims have similar limitations and are rejected based on the reasons given above.

Referring to claims 7 and 16, taking claim 7 as exemplary, the combination of Bergant and Jacobs teaches “7. The data storage system of claim 6, wherein the executable components further comprise: a mapping component that maps the respective global file identifiers to respective local file identifiers associated with the data storage system.” Bergant col 9 ln 1-2, col 21 ln 65-67, col 22 ln 1- 31 discloses assignment of file system identifier (FSID) to a file identifier (FID) where the FSID uniquely identifies an IP address in the server and the FID is the inode number of the file  


Referring to claim 8, the combination of Bergant and Jacobs teaches “8. The data storage system of claim 6, wherein the incremental transfer component creates the differential by determining global file identifiers for respective modified files of the group of files that have been altered between the first version of the dataset and the second version of the dataset and adding the respective modified files of the group of files to the incremental according to their respective global file identifiers.” Bergant col 6 ln 57-67, col 8 ln 21-61, (see also col 9 ln 50-65, col 10 ln 16-55), discloses determining delta between older and newer data/objects/file versions. Upon generating a delta, the identified changes are merged to successive versions. 

Referring to claim 9, the combination of Bergant and Jacobs teaches “9. The data storage system of claim 1, wherein the target storage system is distinct from the data storage system, and wherein the data storage system and the target storage system are file storage systems.” Bergant Figure 23 elements 304, 314, col 21 ln 18-36 discloses a source file server and a destination file server

Referring to claim 10, the combination of Bergant and Jacobs teaches “10. The data storage system of claim 1, wherein the data storage system is a file storage system and the target storage system is an object storage system.” Bergant Figure 1, col 2 ln 32-35, col 4 ln 36-67, col 6 ln 39-56, col 8 ln 59-60, col 25 ln 16-26 discloses storage servers programmed with software modules for management of data of different formats of a data storage object in the primary and secondary data storage servers.

Referring to claim 12, the combination of Bergant and Jacobs teaches “12. The method of claim 11, further comprising: receiving, by the system, a first dataset identifier associated with the first version of the dataset from the target storage system,” Jacobs [0033] discloses data replication service layer receives the slaves’ data version number “the first dataset identifier comprising a first dataset tree indicator and a first revision indicator;” Bergant col 5 ln 26-33, 41-49, 60-64, col 7 ln 21-29 discloses version module determining if objects are the same or have a common base where a Version Set ID includes the file system ID and the file system name. Further, World-Wide session signature includes the name of the destination version of the data storage object being replicated and the name of the destination server “and assigning, by the system, a second dataset identifier to the second version of the dataset,” Jacobs [0009] discloses a data version number corresponding to the current state of the data on the master server “ the second dataset identifier comprising a second dataset tree indicator and a second revision indicator.” Bergant col 5 ln 26-41 discloses version database containing unique world wide signatures of the versions of data objects in the primary storage where the  world wide signatures include a server ID, a version set ID and a version number  
Bergant and Jacobs as set forth in claim 11 is equally applicable to claim 12.

Referring to claim 18, the combination of Bergant and Jacobs teaches “18. The non-transitory machine-readable medium of claim 17, wherein the operations further comprise: receiving a first dataset tree identifier and a first revision identifier” Bergant col 5 ln 26-33, 41-49, 60-64, col 7 ln 21-29 discloses version module determining if objects are the same or have a common base where a Version Set ID includes the file system ID and the file system name. Further, World-Wide session signature includes the name of the destination version of the data storage object being replicated and the name of the destination server “associated with the first revision of the dataset from the remote storage system;” Jacobs [0033] discloses data replication service layer receives the slaves’ data version number “and associating a second dataset tree identifier and a second revision identifier to the second revision of the dataset as stored on the data storage system.” Bergant col 5 ln 26-41 discloses version database containing unique world wide signatures of the versions of data objects in the primary storage where the  world wide signatures include a server ID, a version set ID and a version number  
The same motivation that was utilized for combining Bergant and Jacobs as set forth in claim 17 is equally applicable to claim 18.


(s) 4, 5, 13, 14, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bergant (U.S. Patent Number 8,706,833) in view of Jacobs (U.S. Publication Number 2003/0023898) in further view of Yao (U.S. Publication Number 2018/0129679)

Referring to claims 4 and 13, taking claim 4 as exemplary, the combination of Bergant and Jacobs teaches all the limitations of claim 1  from which claim 4  depends.
The combination of Bergant and Jacobs does not explicitly teach “wherein the dataset analysis component compares the first version of the dataset as stored on the target storage system to the second version of the dataset further in response to determining that the first version of the dataset is present in a dataset history corresponding to the dataset as maintained by the data storage system.”
However Yao teaches “wherein the dataset analysis component compares the first version of the dataset as stored on the target storage system to the second version of the dataset further in response to determining that the first version of the dataset is present in a dataset history corresponding to the dataset as maintained by the data storage system.” Yao Figure 3 elements 6, 10, [0006], [0018], [0034], (see also [0028]) discloses using delta algorithm to determine difference between an original snapshot and a new snapshot based on a sender having copies of the original snapshot (S1) present
Bergant, Jacobs and Yao are analogous art because they are from the same field of endeavor namely, memory management.
A person of ordinary skill in the art before the effective filing date of the claimed invention have recognized, and as taught by Yao, that his technique to manage and  (Yao [0003], [0018]). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Yao’s technique to manage and transport data in the system of Bergant and Jacobs to improve performance by using an algorithm which enables replication in a manner that is technology independent.
As per the non-exemplary claim 13, this claim has similar limitations and is rejected based on the reasons given above.

Referring to claims 5 and 14, taking claim 5 as exemplary, the combination of Bergant and Jacobs teaches all the limitations of claim 2  from which claim 5  depends.
The combination of Bergant and Jacobs does not explicitly teach “wherein the dataset history is a first dataset history, and wherein the dataset analysis component compares the first version of the dataset to the second version of the dataset by comparing the first dataset history to a second dataset history corresponding to the dataset as maintained by the target storage system.”
However, Yao  teaches “wherein the dataset history is a first dataset history, and wherein the dataset analysis component compares the first version of the dataset to the second version of the dataset by comparing the first dataset history to a second dataset history corresponding to the dataset as maintained by the target storage system.” Yao Figure 4 element 403, 404, [0037], claim 4 discloses comparing an original snapshot and a new snapshot based on traversing and comparing directory entries associated to the original snapshots and the new snapshot   
Bergant, Jacobs and Yao are analogous art because they are from the same field of endeavor namely, memory management.
A person of ordinary skill in the art before the effective filing date of the claimed invention have recognized, and as taught by Yao, that his technique to manage and transport data improves performance by using an algorithm which enables replication in a manner that is technology independent (Yao [0003], [0018]). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Yao’s technique to manage and transport data in the system of Bergant and Jacobs to improve performance by using an algorithm which enables replication in a manner that is technology independent.
As per the non-exemplary claim 14, this claim has similar limitations and is rejected based on the reasons given above.

Referring to claims 19, the combination of Bergant and Jacobs teaches all the limitations of claim 17  from which claim 19  depends.
The combination of Bergant and Jacobs does not explicitly teach “wherein the operations further comprise: comparing the first revision of the dataset to the second revision of the dataset further in response to the first revision of the dataset being present in a first dataset history corresponding to the dataset as maintained by the data storage system by comparing the first dataset history to a second dataset history corresponding to the dataset as maintained by the remote storage system.”
However, Yao teaches “wherein the operations further comprise: comparing the first revision of the dataset to the second revision of the dataset further in response to Yao Figure 3 elements 6, 10, [0006], [0018], [0034], (see also [0028]) discloses using delta algorithm to determine difference between an original snapshot and a new snapshot based on a sender having copies of the original snapshot (S1) present “ by comparing the first dataset history to a second dataset history corresponding to the dataset as maintained by the remote storage system.” Yao Figure 4 element 403, 404, [0037], claim 4 discloses comparing an original snapshot and a new snapshot based on traversing and comparing directory entries associated to the original snapshots and the new snapshot  
Bergant, Jacobs and Yao are analogous art because they are from the same field of endeavor namely, memory management.
A person of ordinary skill in the art before the effective filing date of the claimed invention have recognized, and as taught by Yao, that his technique to manage and transport data improves performance by using an algorithm which enables replication in a manner that is technology independent (Yao [0003], [0018]). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Yao’s technique to manage and transport data in the system of Bergant and Jacobs to improve performance by using an algorithm which enables replication in a manner that is technology independent.



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 8799206 B2 Dynamic Bulk-to-brick Transformation Of Data , D’Souza.
US 20070043715 A1 Data Object Search And Retrieval, Kaishik.
US 20090055464 A1 Data Transfer And Synchronization System, Multer.
US 20100257142 A1 DIFFERENTIAL FILE AND SYSTEM RESTORES FROM PEERS AND THE CLOUD, Murphy.
US 20050273650 A1 Systems And Methods For Backing Up Computer Data To Disk Medium, Tsou.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHILBA O PUCHE whose telephone number is (571)272-9163. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 07519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TAHILBA O PUCHE/Examiner, Art Unit 2132                                                                                                                                                                                                        01/14/2022

/DAVID YI/Supervisory Patent Examiner, Art Unit 2132